Case 3:19-cr-00001-TJC-PDB Document 29 Filed 07/05/19 Page 1 of 2 PageID 96



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                          NO. 3:19-cr-01-J-32PDB

JOHN R. NETTLETON,

             Defendant.


                     Order Granting Special Admission

      Daniel Schwarz, Esquire, has filed a motion under Local Rule 2.02 asking the
Court to allow Colby Vokey, Esquire, to specially appear to represent the defendant
in this case, with Mr. Schwarz serving as local counsel. Doc. 28.

      Based on the information with the request and payment of the required fee,
the Court grants the motion, Doc. 28, permits Mr. Vokey to specially appear to
represent the defendant in this case, with Mr. Schwarz serving as local counsel; and
directs Mr. Vokey to expeditiously register with the Court’s electronic case filing
(ECF) system by completing the E-Filer Registration Form.

      For future filings, please see United States District Court, Middle District of
Florida, Administrative Procedures for Electronic Filing, § IV.A.4, which provides:
“No proposed order … may be submitted unless authorized by the assigned judge.”

      Ordered in Jacksonville, Florida, on July 5, 2019.
 Case 3:19-cr-00001-TJC-PDB Document 29 Filed 07/05/19 Page 2 of 2 PageID 97




c:    Counsel of Record




                                     2
